 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlake Construction Co., Inc. M & S Building Sup-plies, Inc. and Local 639, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 5 CA-9137September 28, 1979DECISION AND ORDERBY MEMBERS JENKINS, PENELLO. AND TRUESDALEOn June 28, 1979, Administrative Law Judge KarlH. Buschmann issued the attached Decision in thisproceeding. Thereafter, Respondent Blake Construc-tion Co., Inc., and its alter ego, M & S Building Sup-plies, Inc., filed exceptions and a supporting brief,and the General Counsel filed a brief in response toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings.2and'Respondent excepts to the failure of the Administrative Law Judge todisqualify himself when counsel for Respondent moved that he do so at thehearing, and contends that it is entitled to a new hearing before a competentadministrative law judge. Respondent filed in support of its hearing motionaffidavits of its attorney, Joel 1. Keiler. and of the warehouse manager for M& S Building Supplies. Inc., Frank Raymond, which alleged that Adminis-trative Law Judge Buschmann was not fully congnizant of the ensuing pro-ceedings in that he both read a newspaper and took brief naps while wit-nesses were being examined, that the Administrative Law Judge improperlyengaged in an exparte communication with counsel for the General Counsel.and that certain evidentiary rulings were made by Administrative Law JudgeBuschmann only after he inquired of counsel for the General Counsel howhis case would be prejudiced if objections of Respondent's counsel weresustained. We have carefully reviewed the entire record in light of Respon-dent's various contentions regarding the bias and competency of the Admin-istrative Law Judge, and we are satisfied that Respondent's assertions in thisregard are without merit. Specifically. the alleged ex parte communicationwas fully explained at the hearing by counsel for the General Counsel'sstatement that he had indeed approached the Administrative Law Judgewith a piece of paper making application for a subpoena duces tecum, butthat such an ex parte communication is expressly provided for by Sec. 102.31of the Board's Rules and Regulations. Series 8, as amended. With respect tothe Administrative Law Judge's questions regarding prejudice to the GeneralCounsel's case, we note that counsel for Respondent was likewise asked bythe Administrative Law Judge if his case would be prejudiced when Admin-istrative Law Judge Buschmann was ruling on an evidentiary objectionurged by counsel for the General Counsel. Moreover. Administrative LawJudge Buschmann adequately explicated the appropriateness of this inquirywhen it was challenged by counsel for Respondent by stating that a fairapplication of the rules of evidence may at times turn on whether or not thecase of the party opposing introduction of evidence would be prejudicedwere the evidence received, since the cause of justice is best served when allof the relevant facts are fully adduced. Finally, with respect to the assertionthat the Administrative Law Judge was less than fully attentive to the testi-mony of witnesses at the proceeding, we find the frequency with which theAdministrative Law Judge was required to make rulings on evidentiary andother objections. and the rulings themselves, alone rebut such a contention.Nor do any other matters urged by Respondent support a finding of eitherbias or incompetence on the part of the Administrative Law Judge Accord-ingly, we find no merit to Respondent's exception in this regard.conclusions of the Administrative Law Judge and toadopt his recommended Order.' as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, BlakeConstruction Co., Inc., and its alter ego, M & S Build-ing Supplies, Inc., its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph (c):"(c) Refusing to recognize and bargain with theUnion as the exclusive representative of its employeesin an appropriate unit consisting of the followingwage classifications but excluding all other employ-ees, guards and supervisors as defined in the Act withrespect to the wages, hours, working conditions, andother terms and conditions of employment of saidemployees:Boom TrucksSmall Dump TrucksWater SprinklersGrease & Oil TrucksDump Trucks Over 8WheelsFlat TrucksTrailersSmall EuclidsEuclid WaterSprinklersTunnel WorkUndergroundMechanicsMechanics LimitedLow BoysTractor PullsWarehousemen-Job SitePickups HaulingMaterialsHelpersCarryallsLarge EuclidsGreasersTiremenStockroom MenRunnersPay Haulers2 The Administrative Law Judge inadvertently refers t "Randolph" onseveral occasions when it is apparent from the record that he is referring tostatements of Respondent's warehouse manager. Frank RaymondWe also note that. although the Administrative Law Judge found thatBlake and M & S separately purchased and received in interstate commercematerials and supplies worth at least 50.000. Respondent in fact concededthat each Company had direct inflow in excess of that amount for purposesof meeting the Board's jurisdictional requirements'The Administrative Law Judge recommended that Respondent ceaseand desist from "in any other manner" interfering with the employees' Sec. 7nghts. We find that the issuance of a broad order is warranted in this case asRespondent's unlawful conduct was egregious and widespread and demon-strated a general disregard for the employees' fundamental statutory rightsCf. HicAmot Foods, Inc., 242 NLRB 1357 (1979): Hansa Mold, Inc., 243NLRB (1979}.4 The Administrative Law Judge failed to include a unit description in hisrecommended Order. referring therein only to the "appropriate unit." Ac-cordingly, we shall modify his recommended Order by adding the unit de-scription. which consists of those classes of employees listed in the applicablecollective-bargaining agreement, excluding all other employees245 NLRB No. 76630 BLAKE CONSTRUCTION CO.2. Substitute the following for paragraph 2(b):"(b) Upon request, recognize and bargain with theUnion with respect to the wages, hours, and condi-tions of employment of Respondent's employees inthe above-described bargaining unit."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Local639, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, bylaying off, discharging, paying lower wages, or inany other manner discriminating against em-ployees in regard to their hire or tenure of em-ployment or any term or condition of employ-ment because of their union membership,activities, and desires, or in order to avoid deal-ing with the Union.WE WILL NOT violate the terms of the collec-tive-bargaining agreement which was binding onBlake Construction Co., Inc., and therefore bind-ing also upon M & S Building Supplies, Inc., aspart of a single enterprise comprising both Re-spondents.WE WILL NOT refuse to recognize and bargainwith the Union with respect to the wages, hours,working conditions, or other terms and condi-tions of employment of our employees in the fol-lowing wage classifications but excluding allother employees, guards and supervisors as de-fined in the Act:Boom Trucks CarryallsSmall DumpTrucks Large EuclidsWater Sprinklers Small EuclidsGrease & OilTrucks Euclid Water SprinklersDump TrucksOver 8 Wheels Tunnel WorkFlat TrucksTrailersLow BoysTractor PullsWarehousemen-Job SitePickups HaulingMaterialsHelpersUndergroundMechanicsMechanics LimitedGreasersTiremenStockroom MenRunnersPay HaulersWE WILL NOT impose conditions upon the con-tinued employment of our employees, such asthe filling out of employment application forms,because of union considerations.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their right to self-organization. to formlabor organizations, to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany and all such activities except to the extentthat such right may be affected by an agreementrequiring membership in a labor organization asa condition of employment, as authorized bySection 8(a)(3) of the Act.WE WILl offer William Williams immediateand full reinstatement to his former job or. if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or an3other rights and privileges previously enjoyed.and WE WILL make him whole for any loss ofearnings or benefits suffered by reason of the dis-crimination against him, plus interest.WE WILL offer Gerald Chasten, James Thomp-son, Choncie Taylor, John Moncrief. and JohnLiles backpay with interest and other benefitsand WE WILL make them whole for any loss ofearnings and benefits they suffered by reason ofthe discrimination against them, plus interest.WE Wll.L, at the Union's request, give retroac-tive effect to the aforesaid collective-bargainingagreement and apply the agreement to our em-ployees covered by our contract with Local 639,and AWE WilI. make them whole for any wagelosses they may have suffered by reason of ourfailure to apply the contract to them, with inter-est.All our employees are free to become, remain, orrefrain from becoming or remaining, members of Lo-cal 639 or any other labor organization, except to theextent that such right may be affected by an agree-ment requiring membership in a labor organization asa condition of employment, as authorized by Section8(a)(3) of the Act.BLAKE CONSTRUCTION Co., IN(C. M & SBUIILDING SUPPLIES, INC.DECISIONSIAIEMEN OIF lIIE CASEKARI H. BLS(¢HMANN, Administrative Law Judge: Thiscase arose upon a charge filed on January 19. 1978. andamended on February 27 and again on March 14. 1978, hby631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 639, International Brotherhood of Teamsters. Chauf-feurs, Warehousemen & Helpers of America. The com-plaint against Blake Construction Co. Inc., and M & SBuilding Supplies, Inc., issued on March 30, 1978. and al-leged that Respondent violated Section 8(a)(1), (3), and (5)of the National Labor Relations Act (the Act). More specif-ically, the complaint alleged several instances of indepen-dent Section 8(a)(1) violations, including interrogations ofemployees and threats to close the plant if the employeessought coverage of a collective-bargaining agreement. Thecomplaint further charged that Respondent, in violation ofSection 8(a)(3) of the Act, discriminated against seven em-ployees because of their union membership and activitieson behalf of the Union. Finally, the complaint alleged, insubstance, that Respondent has failed and refused to bar-gain in good faith with the Union and has attempted toundermine the Union by transferring unit work from Re-spondent Blake to Respondent M & S. by negotiating di-rectly with the unit employees, and by reducing the wagesof its employees, laid off by Blake and rehired by M & S, inviolation of the union contract.Respondent's answer admitted that Local 639, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America is, and has been, a labor or-ganization within the meaning of Section 2(5) of the Act,and that Respondent Blake was, at all relevant times, amember of the Construction Contractors Council, Inc., anassociation of contractors whose purpose was to negotiateand enter into collective bargaining agreements on behalf ofand binding upon its members with labor organization. Theanswer, filed April 13, 1978, denied all other allegations inthe complaint.A hearing on the allegations in the complaint was heldon July 10 through 12 and on September 7, 1978. All par-ties, including the charging party, were represented bycounsel.' Counsel for the General Counsel and counsel forthe Respondent filed briefs on October 6, 1978. Upon theentire record2in this case, including the briefs, and from myobservation of the witnesses, I make the following findingsof fact and conclusions of law.FINDINGS OF FA(CrRespondent, Blake Construction Co., Inc., a District ofColumbia corporation with headquarters at 1120 Connecti-cut Avenue, Washington, D.C., has been engaged in theconstruction business. In connection with its activity ofconstructing buildings, Blake has owned and operated ayard and warehouse located at 5700 Columbia Park Road,Landover, Maryland. The alleged "alter ego" of Respon-dent Blake has been M & S Building Supplies, Inc. It is alsoa District of Columbia corporation, headquartered at 1120Connecticut Avenue, N.W., Washington, D.C., and it hasbeen engaged in the sale of building materials at its ware-house at 5710 Columbia Park Road. Landover, Maryland.I Counsel for the Respondent in his brief renews the argument raised atthe hearing for my disqualification. After full consideration of counsel's as-sertions and arguments of the hearing I had denied his motion for my dis.qualification. I do so again without further comment, notwithstanding theprovocative nature of Counsel's unwarranted contumacy.I Respondent's motion to correct the transcript by changing on page 160.line 18, the word "M & S" to "Blake" is granted.Blake and M & S separately purchased and received ininterstate commerce materials and supplies worth at least$50,000. Jurisdiction by the National Labor RelationsBoard over both M & S and Blake was conceded at thehearing. They are employers within the meaning of Section2(2), (6). and (7) of the Act.The Union. Local 639, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica is. admittedly, a labor organization within themeaning of Section 2(5) of the Act. Since June 28. 1977.Daniel A. George has been president and James I. Williamshas been vice president and business agent of TeamstersLocal 639. As their first efforts after the union election inJune 1977. the two union leaders attempted to ascertainwhat collective-bargaining agreements were in force at thattime. George obtained from the Teamsters research depart-ment a list and copies of all collective-bargaining agree-ments to which Local 639 was a party. Upon further in-quiry, Local 639 learned that its contract with theConstruction Contractors Council, Inc., effective from Au-gust 1, 1975, through April 30, 1978, included Blake Con-struction Co., Inc., (G.C. Exhs. 3 and 4).The record shows, by way of background information,that some time in July 1977, John Felder, a Blake em-ployee, called Local 639 and expressed the view that as anemployee of Blake he should have been covered by theunion contract and receive the prevailing wages providedfor in that contract. James I. Williams investigated the com-plaint on behalf of the Union, went to Blake's warehousefacility at 5700 Columbia Park Road, Landover, Maryland,and spoke to about 8 or 10 employees who were not mem-bers of any union. Since Blake's contract with Local 639provided for union security, and since the employees inter-viewed performed the same type of work as that describedin the job classfication of the contract. Williams attemptedto discuss the matter with Frank Raymond, the highestranking Blake official at that location. However, Raymond,whose title was "yard superintendent," stated that he hadno authority in this matter and that the proper official wasCharles Rooney. a supervisor at Blake. On August 31, 1977,Williams met with Rooney at Blake's 5700 Columbia Parkfacility. Also present were Raymond, Felder, employeeJohn Norman, and shop steward William A. Williams. Thesubstance of the conversation consisted of the Union's re-quest that the two employees, Felder and Norman, whohad made application for union membership, be paid thewage specified in the contract, and Rooney's reply that hewould be willing to negotiate a separate contract for theseemployees, but that he would not pay the wages specified inthe contract.Subsequently, Local 639, through the efforts of shopsteward Williams, solicited among Blake's employees formembership in the Union and distributed union authoriza-tion cards. As a result, approximately 32 signed cards werereceived by the Union. On January 31, 1978, when Rooneywas at the union hall in connection with the processing of agrievance which Local 639 had filed under its contract withBlake, Business Agent Williams approached Rooney stat-ing that he had collected approximately 32 authorizationcards and inquired whether Blake would honor these peo-ple as union members and pay them the prevailing rates632 BILAKE (CONSRI('TION O.()under the contract. Rooney replied. "[N]o. they didn't de-serve that rate that they should be paid a lower rate." tlefurther stated "that he would be willing to let the sevenpeople remain under the three C's contract. and to negoti-ate a separate contract for those other men." Williams re-plied that the 32 people should he covered by the existingcontract.The circumstances which directly precipitated the allega-tions in the complaint are shown in the record as follows:On February 17. 1978, Raymond's status changed at Blake.Howard Bender, vice president. and Charles Roone\ visitedBlake's 5700 Columbia Park facility and, according to Ran-dolph, the following occurred: "And they said basicallythat Blake is no longer going to be in the trucking businessand the material warehousing benefits. M & S is. And thatBlake was laying all its people off, and M & S was offeringjobs first to all the employees that had been with Blake."They also told him that he was no longer in the employ ofBlake as "yard superintendent" but that he was henceforththe "warehouse manager" of M & S. Raymond admittedthat in his new capacity, he assumed essentially the samefunction as he had previously performed, namely "the or-ganization of the warehouse, and the distribution of thematerial, equipment, and supplies kept at the Landoveryard location." When pressed for an explanation of exactlyhow his new job with M & S differed from his prior employ-ment with Blake, Raymond was unable to offer any distinc-tions other than a vague reference to a "tire fill" processand a certain concrete patching compound which M & Swas considering marketing. In any case, the record showsthat until February 17, 1978, M & S was little more than awarehouse situated next to Blake's Landover facility. Oneemployee, named Ableman, apparently spent his workingtime at both M & S and Blake facilities.On February 17, 1978, the same day Raymond had beentold by Rooney and Bender that he had become an em-ployee at M & S, Raymond called a meeting with all sixdrivers' who belonged to the Union, William A. Williams,James Thompson, Gerald Chasten, Choncie Taylor, JamesLiles, and John Moncrief. In accordance with the instruc-tions of Rooney and Howard Bender who were also presentat the meeting, Raymond informed the drivers that "Blakewould no longer be in the business of running the trucks.and that all the employees of Blake at the location were tobe laid off, jobs were to be offered by M & S BuildingSupplies for various functions at that location." He alsotold them to fill out employment applications. When Chon-cie Taylor asked Bender at that meeting about their newpay, Bender replied it would be between $7 and $7.50 anhour. That rate was less than the $8.30 or $8.50 an hourwhich most of the union members had been earning.Raymond also spoke to the nonunion employees at aseparate meeting, giving them essentially the same notice:i.e. their layoff by Blake and reemployment by M & S.Those employees signed their employment applications onthe same day and received the same rates of pay which theNhad been paid by Blake.During the afternoon of February 17. William Williams,the shop steward, called l.ocal 639 and spoke with .. I.The record shows onl six union members not seven as alleged n thecomplaint.Williams. the business representa;ll c. about the lax olff andthe offer of employment with M ci S. J. .Williains prom-ised to investigate the matter and camne to the I.;amdoxer siteon the following working dal. Monday. ebrl-ar s 20(. 1978.lie spoke to Roone, and Raymond. Roonex told him 'thatBlake was no longer in the tricking huines.g nusi d that themen was laid off. and if thes, wanted to ork. thes \' hIa c togo and work for M & S." Williams then asked h underwhat circumstances would these men he workinlllg fir M &S. when they had a contract that was still valid uitil April30, 1978. Roone replied that the, would no longer be hon-oring that contract. When Williams wanted to know hoxmuch these employees would be making. Roones referredhim to Raymond. who told Williams that it w ;ts none ot hisbusiness, that he would be dealing with the men on an indi-vidual basis, and that he would take to hem indixiduall,.The first of the six union members seen indi iduall ) wsasJames Thompson, a Blake emploiee since ()ctobehr 1961.He was first hired as a mechanic and subsequent wAorkedas a truckdriver. He had been a member of ocal 639 andearned $8.30 an hour when he drove a stake bed truck and$8.50 when driving a tractor-trailer. Thompson nitiallx re-fused Randolph's offer of $6.25 an hour, but accepted $7 anhour.Raymond also met with Gerald Chasten. emplo,ed as atruckdriver since October 1962 and a member of l.ocal 639since 1964 or 1965. Although Chasten's most recent hourl,.rate was $8.50 an hour, Randolph offered him $7 withoutbenefits or $6.25 "with everything." which included benefitssuch as hospitalization, I day off, and vacation pas. Chis-ten accepted the $6.25 with benefits and then completed anemployment application form and a W-2 form.Choncie Taylor had been working for Blake since March1967 and also belonged to Local 639. He handled a ariet>of equipment for Blake: for example he dro,e tractor-trail-ers, low boys. and office and box trailers and operatedheavy cranes. His hourlx rate was usually $8.30 and in-creased to $8.50 when he worked with the heax equip-ment. Raymond initially offered him S6.50 an hour. whichTaylor refused. When offered $6.75 without benefits or$6.25 with benefits, Taylor accepted the former.John Moncrietf. a driver of tractor-trailers for Blake since1970 and a member of Local 639, earned $8.50 an hourimmediately prior to February 17, 1978. Randolph offered$6.25 with benefits and $6.75 without them. Moncrief ac-cepted $6.75.James Liles. also a member of Local 639. received $5 p'erhour with certain benefits.The last of the six union inembers so interviewed wasWilliam Williams. Randolph remarked: "Well, Williams,I'm saving you till last. I ain't going to mess around withyou. I'm going to tell you what I got. I got $6 and a quarterwith insurance and a week's vacation. I got $6.75 withnothing." Williams replied: "No. I can't go with that." lieleft the office and never worked for Blake or MI & S alterthat.The record shows that, except foir the absence of shopstew ard Williams and the lower \waes oI the other fiveunion employees. there was little. it alln. change hetucenthe emplosment conditions eistint prior to 1hebrutr , 17and those pre;vailing on Febhriitr! 2() and therlettter. Prior6,33I DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the change to M & S. Blake had about 40 employees atthe Landover site. Thereafter. M & S had approximatelythe same number of employees, who previously had beenwith Blake. They performed the same functions after thechange. They reported for work at the same Landover loca-tion, punched the same timeclock, and received theirinstructions from the same supervisory staff. They drove thesame trucks with "Blake" insignia on them to the samebuilding sites, which included Walter Reed Hospital, TheAmerican University. the Nitrofication Reactor Facility,the Naval Medical Center, and Roosevelt High School.Even the telephone numbers and mail service remained thesame. And the day-to-day activities at Blake and M & Scontinued to be supervised from Blake's principal office lo-cated at 1120 Connecticut Avenue. Washington, D.C.AnalysisThe position of General Counsel, in substance, is that avalid bargaining agreement existed between Blake and Lo-cal 639 covering Blake's truckdrivers. and that this relation-ship could not be changed and did not change by Blake'sdecision to go out of the trucking business and M & S'sassumption of that activity. Respondent, on the other hand.disputes that a valid bargaining agreement existed and that.in any case, M & S is not the alter ego of Blake.The record shows conclusively that a valid bargainingagreement existed between Blake and Local 639. In evi-dence is a contract between the Construction ContractorsCouncil, Inc. and Drivers, Chauffeurs, Warehousemen andHelpers Local Union No. 639, effective from August 1.1975, through April 30, 1978 (G.C. Exh. 3). Respondent'sanswer admitted that Blake has been at all relevant times amember of the Construction Contractors Council. In addi-tion, the record contains a letter, dated December 14, 1977.by the Construction Contractors Council which lists amongits membership Blake Construction Co., Inc. (G.C. Exh. 4).Counsel for the Respondent, although quarreling with theunit definition, conceded that Blake had a collective-bar-gaining agreement with Local 639. And Blake considereditself bound by the provisions of the agreement. On orabout January 31, 1978. Vice President Rooney had at-tended a grievance meeting at the Landover facility over adispute about holiday pay. The grievance was processed inaccordance with the procedure contained in the contractwith the Construction Contractors Council and Local 639.To be sure, the record shows that even though Blake'scontract with Local 639 contained a union-security provi-sion, several of Blake's employees who were within the unitdefinition of the contract did not belong to the Union. This,according to Respondent, as well as the Union's failure tofile a grievance and to compel Blake to go to arbitration inmatters of vacation pay, shows that the Union disregardedthe contract and considered it no longer in force. However.the record also shows that as soon as Daniel George andJames .Williams were elected to their offices, as presidentand vice president, respectively, in June 1977. they em-barked upon a program to assure that the outstanding con-tract with Local 639 was complied with. And in this con-nection, Local 639 attempted to obtain Blake's compiancewith the contract. It was Blake's view that it would honorthe contract with regard to only the six employees whowere already union members, but that it did not intend tohonor the contract with respect to the other employees. Ac-cordingly. it cannot be said that the Union waived its rightsunder the contract, for it certainly attempted to enforce it.and its failure to persuade Blake to live up to some of itsobligations under the contract does not indicate that theUnion considered it null and void.To the contrary, the record is clear that the Union soughtcoverage tor all eligible employees and Blake considereditself bound by the terms of the contract only insofar as thesix union drivers were concerned, as indicated by Rooney'swillingness to attended meetings under the contract's griev-ance procedure, his offer to negotiate a separate contractfor the nonunion employees, and Raymond's treating theunion members separately from the rest of the employeeson February 17 and 20, 1978. When the Union persisted inits efforts. Blake refused and took the action describedabove: namely: going out of the trucking business and as-signing that function to M & S.Having concluded that a valid bargaining agreement ex-isted between Local 639 and the Respondent, the questionremains whether the transfer of the trucking functions fromBlake to M & S and the reassignment of the personnel re-lieved Blake of its contractual obligations. General Counselargues that M & S was merely the alter ego of Blake andthat the contractual obligations continued. Respondent, re-lying upon Section 1563 in the Internal Revenue Code, sub-mits that 30 percent of the outstanding stock of M & S washeld by persons not connected with Blake a fact which"would negate the 'control' necessary to establish an alterego." Furthermore, according to Respondent. the entireboard of directors of M & S was different from that ofBlake, and the labor policy of M & S was directed by Ray-mond who, however, was not responsible for wages orfringe benefits at Blake.To determine whether one legal entity is the alter ego ofanother, the Board looks to the ownership, management,business purpose, operation. equipment, customers, and su-pervision of the two businesses. Where some of these listedindicia are "substantiallb identical." the Board will find analter ego status. However, not all of these standards have tobe satisfied: centralized control of labor relations or identi-cal corporate ownership is not crucial to the finding of analter ego. Sossamon Electric Company 241 NLRB 324(1979): (raHfird Door Sales Company, Inc., 226 NLRB1144 (1976): Local No. 627 International Union of OperatingEngineers. AFL CIO v. N.L. R. 518 F.2d 1040, 1047(D.C. Cir. 1975).With respect to ownership, the record reveals that thethree Bender brothers, Morton. president, Howard. vicepresident, and Stanely, treasurer, jointly owned 70 percentof the MN & S common stock and more than 70 percent ofBlake common stock. It is too well recognized to requirestatutory or decisional support that ownership in excess of50 percent means corporate control; indeed, in some in-stances even less than 50 percent of the stock ownership inlarge publicly held corporations indicates control.The management of both entities was, according to therecord, the same. Morton Bender served as president. How-ard Bender occupied the position of vice president, andStanel, Bender was treasurer of both M & S and Blake.634 BLAKE CONSTRUCTION CO.Moreover, Frank Raymond, who was Blake's "warehousesuperintendent," continued in substantially the same posi-tion at M & S as the "warehouse manager." At that loca-tion he remained the highest official, even after Blakechanged to M & S, and he directed the hiring of employeesand set their hourly wages. His immediate supervisor wasCharles Rooney, who directed the operation both beforeand after the change, from the corporate headquarters inWashington, D.C.Also the business purposes changed little if any. As statedabove, Raymond admitted that M & S performed essen-tially the same functions which Blake's Landover facilityhad served, "the organization of the warehouse, and thedistribution of the material, equipment, and supplies keptat the Landover yard location." The only difference whichRaymond vaguely indicated was a "tire fill" process and anew concrete patching compound M & S was attempting tomarket.The operation of M & S was virtually identical with thatof Blake. The employees were the same, having been laidoff by Blake and subsequently rehired by M & S. Theycontinued to work the same hours, punched the same time-clock, and reported to the same area for their usual instruc-tions. Even the telephone number and mail service re-mained the same. The sole detectable differences werelower salaries for the union employees and a different deskfor Raymond.The record contains detailed evidence of Blake's equip-ment, such as the total number and registrations of dump-trucks, dumpsters, tractors, trailers, pickups, etc. This evi-dence shows that the same equipment which Blake hadused prior to February 17, 1978, continued to be used by M& S thereafter, without changes in registration, or insig-nia-which continued to show "Blake"-or location withinthe yard.M & S continued to deal with the same customers afterFebruary 17, 1978, which Blake had previously served. aslisted above.Finally, supervision was similarly' unaffected by' the tran-sition from Blake to M & S. Raymond remained the highestofficial, and John Styler or Alan Latimer dispatched thedrivers.In sum, the record not only supports but compels thefinding that M & S was the alter ego of Blake. Indeed therecord clearly shows that the reorganization of Blake'strucking activities to M & S was a calculated effort by Re-spondent to evade its contractual obligation with theUnion. M & S, as the disguised continuance or alter ego ofBlake, was therefore under an obligation to honor the con-tract which was in effect between Blake and Local 639 atthe time of the transition. Blake's failure to notify and bar-gain with the Union about the effects of its decision to goout of the trucking business, its unilateral decision to trans-fer unit work from Blake to M & S, its unilateral negotia-tion with the six employees who were union members, andits failure to pay the six union members wages and benefitsestablished by the contract after February 17, 1979, consti-tute a failure to bargain in good faith with the Union. Ac-cording, I find that Blake and M & S violated Section8(aX5) and (1) of the Act. Sossamon Electric Company. su-pra; The Bell Company, Inc., et al. 225 NLBR 474, 482(1976).Moreover, Respondent's actions against the six unionmembers clearly violated Section 8(a)(3) and ( I) of the Act.The record leaves no doubt that the six employees. Chasten.Moncrief, Liles. Thompson. Taylor, and Williams wereconsidered by both Respondent and the Union to be mem-bers of Local 639. Their work history shows that they fellclearly' within one or more of the categories of work enu-merated in the contract. And the record is also clear thatFrank Raymond. the highest executive at M & S andBlake's 5700 Columbia Park Facility, and his supervisor,Charles Rooney. as well as Howard Bender. the vice pres-ident, were "supervisors" within the meaning of the Act.Raymond's authority included the hiring and firing of em-ployees. the determination of their wages, and the generaldirection of their work.Through these officials, Respondent informed the em-ployees about their layoff from Blake and their employmentopportunity with M & S. In effect, all employees continuedtheir employment under virtually identical working condi-tions in spite of the transition from Blake to M & S. exceptthat the six union members were offered substantially lowerwages. Indeed one of the employees, William Williams.who discontinued his employment because of the lowerpay. must be considered to have been constructively dis-charged. Since the entire reorganization was discriminator-ily motivated, Respondent violated Section 8(a)(3) and (I)of the Act. The Bell Company. Inc., supra, Marquis PrintingCorp. 213 NLRB 394. 403 (1974}.Because Respondent required of all employees that theyexecute an employment application form, and because thiscondition for employment was imposed as a direct conse-quence of the Union's demand that Respondent honor theunion contract for all its employees, it is clear that such animposition upon the employees because of union consider-ations constituted an unlawful interference and coercion inthe exercise of their rights protected by Section 7 of the Act.Such conduct is an independent violation of Section 8(a)( )of the Act.Finally, all other allegations in the complaint allegingindependent violations of Section 8(a)( 1I) are dismissed.since the record contains no evidence to support them.CONCLUSIONS OF LAW1. Blake Construction Co., Inc.. and M & S BuildingSupplies. Inc., are employers within the meaning of Section2(2), (6), and (7) of the Act.2. At all times material, M & S Building Supplies. Inc.has been the alter ego of Blake Construction Co., Inc.. andboth comprise a single employer.3. Local 639, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America. is alabor organization within the meaning of Section 2(5 of theAct.3. Local 639. International Brotherhood of Teamsters,Chauffeurs. Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.4. At all times relevant to this case, Union Local 639 hasbeen and is now the exclusive bargaining representative ofall employees of Blake and/or M & S whose jobs are enu-635 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDmerated in the contract between Construction ContractorsCouncil, Inc., and Drivers, Chauffeurs. Warehousemen andHelpers Local Union No. 639.5. By failing and refusing to honor the terms of the col-lective-bargaining agreement, including the transfer of unitwork from Blake to M & S without consultation with theUnion, by unilaterally negotiating with and by reducing thewages of its unit employees in violation of the contract, andby failing to give notice to and bargain with the Unionabout Respondents' plans to go out of business and to layoff its employees, Respondent has violated Section 8(a)(5)and (1) of the Act.6. By terminating the employment of Gerald Chasten,John Moncrief, James Liles, James Thompson, ChoncieTaylor, and William Williams, and by reemploying them(except for William Williams) at substantially lower wagesand benefits, and by constructively discharging Williamswho refused to accept the lower pay, Respondent violatedSection 8(a)(3) and (1) of the Act.7. By imposing conditions upon the employees, such asthe requirement to complete employment applications, be-cause of the Union's demand that Respondent honor theterms of the collective-bargaining agreement, Respondentviolated Section 8(a)( ) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. All other allegations in the complaint have not beensustained.THE REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices within the meaning of Section8(aXI), (3), and (5) of the Act, I shall recommend that theybe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Blake and M & S comprise a singleemployer and that M & S has been the alter ego of Blakebut has failed and refused to recognize the Union as thecollective-bargaining representative of its employees or toapply the terms of the contract between the Union andBlake to those employees, I shall recommend that Respon-dent M & S and Blake be required, upon request, to recog-nize the Union as the representative of its employees and tohonor and apply that agreement to all of its employeeswhose jobs fall within the enumerated categories in the con-tract and who are within the jurisdiction of the Union.Having further found that Blake terminated its employ-ees on February 17, 1978, and that M & S rehired at sub-stantially lower pay and other benefits employees JamesThompson, Gerald Chasten, Choncie Taylor, James Liles.and John Moncrief in order to avoid dealing with theUnion, I shall recommended that they be paid backpay inthe amounts which constitute the difference between therates of pay which they should have earned pursuant to thecontract and the rates of pay which they actually received.Having found that William Williams was constructivelydischarged for the same reasons, I shall recommend that M& S and Blake, jointly and severally, be required to offerthis employee immediate and full reinstatement to his for-mer position or, if that position no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority and other rights and privileges. I further order thatM & S and Blake. jointly and severally, make all six namedemployees whole for any loss of pay. including fringe bene-fits, they may have suffered by reason of the discriminationagainst them. The backpay' provided herein shall be com-puted with the interest, in the manner set forth in F. W.Woolworth ('omparn', 90 Nl'.RB 289 (1950). and FloridaSteel Corporation, 231 NLRB 651 (1977).4Upon the basis of the entire record. the findings of fact,and the conclusions of law, and pursuant to Section 10(c) ofthe Act. I hereby issue the following recommended:ORDER5The Respondents. Blake Construction Co., Inc.. and/orM & S Building Supplies, Inc., their officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in Local 639. Interna-tional Brotherhood of Teamsters. Chauffeurs, Warehouse-men and Helpers of America, or any other labor organiza-tion. by laying off, discharging, paying lower wages, or inany other manner discriminating against employees in re-gard to their hire or tenure of employment or any term orcondition of employment because of their union member-ship, activities and desires, or in order to avoid dealing withthe Union.(b) Abrogating the terms of the collective-bargainingagreement which was binding on Respondent Blake andtherefore upon Respondent M & S as a part of a singleenterprise or alter ego relationship comprising both Respon-dents.(c) Refusing to recognize and bargain with the Union asthe exclusive representative of its employees in the appro-priate unit with respect to the wages, hours, working condi-tions or other terms and conditions of employment of saidemployees.(d) Imposing conditions upon the continued employ-ment of its employees, such as the requirement to completeemployment applications, because of union considerations.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist Local 639, Interna-tional Brotherhood of Teamsters. Chauffeurs. Warehouse-men and Helpers of America or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion. or to refrain from any and all such activities.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer William Williams immediate and full reinstate-ment to his former job or, if that job no longer exists, to a'See. generally. Isis Plumbing & Iteating Co.. 138 NI.RB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, he adopted hb the Board and become itsfindings. conclusions. and Order. and all objeclions thereto shall he deemedsAaised fr all purposes.636 BLAKE CONSTRUCTION CO.substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings and benefits he may havesuffered by reason of the discrimination against him, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Upon request, recognize and bargain with the Unionwith respect to the wages, hours, and conditions of employ-ment of Respondents' employees who are represented bythe Union and who are covered by the aforesaid collective-bargaining agreement.(c) Offer Gerald Chasten, James Thompson, ChoncieTaylor, John Moncrief, and John Liles backpay and otherbenefits and make them whole for any loss of earnings andbenefits they may have sufferd by reason of the discrimina-tion against them, in the manner, set forth in the section ofthis Decision, entitled "The Remedy."(d) Upon the Union's request, give retroactive effect tothe aforesaid collective-bargaining agreement and applythat agreement to the employees of Blake and M & S at theColumbia Park Road facility, and make them whole for anywage and benefit losses they may have suffered by reason ofRespondents' failure to apply the contract to them, withinterest in the manner previously described.(e) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards.personnel records and reports, and all other documents nec-essary and relevant to analyze and compute the amount ofbackpay due under this Order.(f) Post at its offices and the Landover facility copies ofthe attached notice marked "Appendix."6 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 5, after being duly signed by the Respondent's autho-rized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places. including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(g) Notify the Regional Director, in writing. within 20days from the date of the Order, what steps Respondentshave taken to comply herewith.6 in the event that this Order is enforced by a Judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board.637